*489Concurring Opinion.
McEnbry, J.
The entries made in the books of the Pennsylvania Coal Company,, by the direction of the witness Widney, out of the presence of the accused, and some seven days after the commission of the crime, were not admissible evidence to prove the guilt of the accused. The entries in the books were distinct collateral facts irrelevant to the issue.
This is admitted in the trial judge’s statement.
Conceding, therefore, that the witness was not an accomplice, but. a disinterested witness, under the pretence of corroborating his testimony no fact could be stated by him that was not admissible evidence against the accused.
The credit of a witness may be impeached by proof that he has< made statements out of court contrary to what he has testified at the trial. But it is only on such matters as are relevant to the issue that the witness can be contradicted. Therefore a witness can not be examined as to any distinct collateral fact irrelevant to the issue. 1 Wharton Criminal Law, par. 817.
Proof of declarations made by a witness out of court in corroboration of testimony given by him on the trial is, as a universal rule, inadmissible, and a fortiori, a witness can not be allowed-to corroborate his own testimony by saying that he made the same statements, previously to others. So, too, where it is proved that a witness has. at other times made statements different from his testimony, the party offering him can not be allowed-to support his testimony by proving statements at other times corroborative of such.testimony.
The witness had sworn that he had paid five hundred dollars to the defendant to bribe him. Seven days after this he caused to be made certain entries in the books of the company of which he was the agent for the purpose of bribing defendant, placing the five hundred dollars to the account of the city. It is incomprehensible how such testimony as to this fact of the entry could be allowed in evidence to corroborate the witness’ statement to the bribery of defendant by paying him cash, five hundred dollars.
If the witness had voluntarily sworn falsely to matters not within the issue he could have been contradicted as to those matters. 1 Wharton Criminal Law, par. 818.
But it is not pretended in this case that the witness in the examina*490tion in chief had voluntarily sworn to any matter not within the issue for which there was an attempt to contradict him. ‘
The greatest latitude in impeaching a witness by proof of his having previously made statements inconsistent with his testimony has gone no further than to allow proof of other statements made by him in accordance with his testimony on the'trial. 4 Blackf. 295; 6 Blackf. 300.
The witness in such a case must be first impeached, and there was ■no impeachment of the witness’ testimony on any fact that would justify the admission of the evidence as being in accordance with his .testimony on the trial.
According to the statement of the trial judge the contradiction of witness’ testimony was to impeach the whole of it “ by the most searching interrogatories.” Hence the trial judge’s statement is that the veracity of the witness had been attacked, and the testimony was admitted to sustain his veracity. If so the only way of ¡sustaining it was by proof affecting his character for truth and •veracity, and the examination must be confined to the witness’ gen■eral reputation for truth and veracity. Wharton Criminal Law, par, 814.
But the whole controversy in this case is narrowed to this: Can •evidence which is inadmissible against defendant to establish his guilt ■be permitted to go to the jury on the preten.ee of sustaining the testimony of a witness? The answer must be in the negative, otherwise -no rule for the rejection of inadmissible evidence could be invoked •to exclude it from the consideration of the jury.

The trial judge states that the entries contained no recital which had ■even the semblance of a tendency to identify or connect the accused with ■the receipt of the money.

He further states that the defendant attempted to prove an alibi ¡'by weakening the testimony of the witness by the most searching ¡interrogatories, and thus question the truth of every fact sworn to ¡by the witness.
This statement alone shows the utter irrelevancy of the testimony ¡to the issues in the case, and the necessity for applying the rules of (evidence referred to herein.
I concur in the decree for the reasons stated in this opinion.